Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following claims is/are pending in this office action: 1-20
The following claim(s) is/are amended: 1, 8, and 15 
The following claim(s) is/are new: None
The following claim(s) is/are cancelled: 
Claim(s) rejected: 1-20

Previous Objections Withdrawn
Objection to specification are withdrawn based on the Amendments to specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (“Pipe failure prediction: a data mining method,” hereafter “Wang”) in view of Abdulla et al. (“Pipeline leak detection using artificial neural network: experimental study,” hereinafter “Ashkenazi”) and Guillaume et al. (“EP3112959A1”; hereinafter “Guilaume”) and further in view of  Bewick et al. (“Statistics review 13: Receiver operating characteristics curves,” hereinafter “Bewick”).

Regarding claim 1, Wang teaches a computer-implemented method for predicting pipe
leaks, the method comprising (Page 1209 para 3: “We propose to formulate the prediction task as a ranking problem [17] directly in this study. That is, we build a system that can rank pipes according to their break risks in the next year.” Page 1213 Section 4 para 2: “The Naive Bayes, Logisitc Regression and Artificial Neural Network are ready-to-use from WEKA [37]. The RankBoost.B algorithm is implemented in Java.” A computer-implemented prediction system is built to predict pipe break or leaks.)
accessing a training dataset including first data items and known leaks associated with respective pipes of a first plurality of pipes, wherein the first data items include characteristics of the respective pipes (Table III: the table shows training data of pipes containing break/non-breaks. Table I: the table shows attributes (or characteristics) of pipes.) wherein the characteristics of the respective pipes include lengths of the first plurality of pipes, soil resistivity at the first plurality of pipes … (Page 1211: Table II shows length of pipes and soil are considered attributes in prediction system.)


applying a supervised machine learning technique to generate a predictive model configured to determine a leak prediction of a pipe by training the predictive model based on the first data items associated with respective pipes of the first plurality of pipes (Page 1209 para 4: “Various aspects of how to build such a system are reported, including problem formulation, data cleaning, model construction, as well as evaluating the importance of every attribute according to the requirements of practical users. Satisfactory results are achieved by our prediction system. For example, with the prediction system trained on the available dataset at the end of 2010, the water utility would avoid 50% of pipe breaks in 2011 by examining only 6.98% of its pipes in advance.” Figure 1. Shows training the learning algorithm using training data. This is supervised learning because output (status of pipe) is also fed in the model as shown in figure 1.)
accessing a pipeline dataset including third data. Items associated with a third plurality of pipes (Page 1211 Section C: “At last, we partition the dataset into training and testing set by year for the recent 5 years (i.e., 2006-2011). For each year, the dataset consists of all pipes that are available by the end of that year. Besides, the three time-dependent attributes as well as the statuses of the pipes are extracted and appended to the corresponding training and testing sets accordingly”. Table III. Third datasets belongs to training datasets of pipes.) 
applying the predictive model to the pipeline dataset to determine leak predictions of respective pipes of the third plurality of pipes (Figure 3. The figure shows prediction model used on test data to predict status of pipes (breaks/no-breaks). Table III. Testing data in Table III is used in applying prediction model.).

Abdulla, however, teaches pressure rating of the first plurality of pipes (Section II Para 1: “Here each pressure value is compared against the previous pressure value, and when a decrease that exceeds certain threshold value is detected, leak is suspected.” Section IIIA Para 1: “Since ANN is built upon previously collected data, the first step is to build an experimental pipeline. The built pipeline is equipped with two pressure transmitters: measuring inlet pressure and outlet pressure.” Effect of Pressure is considered in detecting pipe leaks. Fig. 2 also shows effect of pressure on leak occurrence. In other words, pressure ratings, if provided by manufactures, can be used as a variable in leak detecting system.)
accessing a validation dataset including second data items and known leaks associated with respective pipes of a second plurality of pipes, wherein the second data items include (Section 3 para 3: “The fluid used for pipeline operation is compressed air due to availability, safety issues and low cost. The pipeline is then operated on six pressure settings and five flow settings as shown in figure (1). For every case (of pressure and flow), records are collected for three states; no leak, leak from the first valve, and leak from the second valve.” Page 329 Section B: “As the names imply; training data is used to train all networks, validation data is used to validate the trained networks and decide on the best structure, and testing data is used to test the performance of the best selected network.” Pipe related data (including the characteristics of pipes) is divided into three data types training, validation and testing.)
validating the predictive model by at least: determining a set of leak predictions of the pipes of the second plurality of pipes by applying the predictive model to the second data items (Page 329 last para: “As the names imply; training data is used to train all networks, validation data is used to validate the trained networks and decide on the best structure, and testing data is used to test the performance of the best selected network. All of the developed ANN's are three-layer networks, except for the GLM which does not possess a hidden layer. The inputs to the various architectures are taken to be the inlet pressure, Pin the outlet pressure, Pout, and the outlet flow, Qout. Also, the developed ANN's have two output nodes; the first represents leak status, and the second represents no leak status.” ANN (predictive model used in ANN) predicts the leaks/no leaks status of pipes on validation data to validate the trained model or network.)
comparing the leak predictions of the pipes of the second plurality of pipes with known leaks of the pipes of the second plurality of pipes to determine an accuracy of the leak (Page 330 second para: “Error of a certain phase is defined in this work as the ratio between the records of false recognition to the size of whole data set of that phase. That is, training error is the ratio of miss-classified trained data to the size of the training data, and the same applies for validation error and testing error.” Figure 3. Figure 3 shows the validation error of pipe leaks of MLP model. In Abdulla, leak prediction from the model is compared with actual leaks by giving the error % (which in other words can be converted to accuracy %.)
generating a confusion matrix based on the accuracy of the leak predictions of the pipes of the second plurality of pipes (Figure 7. Figure shows the accuracy of the prediction model in confusion matrix. Page 331 para 2: “The first and second rows of the matrix in figure (7) represent true no leak and leak states respectively, whereas the first and second columns of it represent predicted no leak and leak states respectively. It can be seen that among all 18,311 states; 20 actual no leak states arc recognized as leak states; and 649 actual leak states are recognized as no leak states.”)
determining, based on the confusion matrix, a true positive rate, false positive rate, true negative rate, and false negative rate associated with the accuracy of the leak predictions of the pipes of the second plurality of pipes (Figure 7. Figure shows the confusion matrix of the prediction of pipe leaks/no leaks. Page 331 para 2: “The first and second rows of the matrix in figure (7) represent true no leak and leak states respectively, whereas the first and second columns of it represent predicted no leak and leak states respectively. It can be seen that among all 18,311 states; 20 actual no leak states arc recognized as leak states; and 649 actual leak states are recognized as no leak states.” Confusion matrix contains True negative, False, negative, False positive, and True positive.).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the machine learning method of Wang with the accuracy measure of the models, confusion matrix of Abdulla to make the selection of the best model of model leaks and make the determination if the model error is acceptable (Abdulla, page 330 second last para, page 330 Section C) .
Neither Wang nor Abdulla explicitly teach and elevation of the first plurality of pipes
Guillaume, however, teaches and elevation of the first plurality of pipes (Page 5 Para 3-4: “The attributes of water distribution system notably comprises…the topology of network (i.e. elevation of the nodes, the properties of the pipes such as length, diameter, material, roughness, singularities, minor loss coefficients…” The attributes of water distribution system, which relates to topology of the network (for example elevation of the nodes) are called control variable are used in the analysis. Page 2-3 Summary of invention: The invention relates to detection of anomalies in the distribution system which includes pipe leak using machine learning method.).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the machine learning method of Wang as modified by Abdulla with the node elevation data and computer system and data storage mechanism of Guillaume to predict pipe breaks in advance to have appropriate pipe maintenance plan (Wang, Page 1214 Section B last para).


Bewick, however, teaches determining that the true positive rate is above a first threshold value (Page 508. It shows how CI can be used for true positive and true negative rate in which true positive rate (Sensitivity) and true negative rate (Specificity) falls above their respective CI lower bounds (Threshold values). The lower bound of CI of True positive rate can be used as a first Threshold value)
determining that the true negative rate is above a second threshold value (Page 508. It shows how CI can be used for true positive and true negative rate in which true positive rate (Sensitivity) and true negative rate (Specificity) falls above their respective CI lower bounds (Threshold values) The lower bound of CI of True negative rate can be used as a second Threshold value.).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the machine learning method of Wang as modified by Abdulla and Guillaume with the CI method of Bewick to find the threshold values of True positive and True negative rate to ensure how correctly model is predicting the output (Bewick, Page 508).

Regarding claim 2, Wang, Abdulla, Guillaume and Bewick teach the method of claim 1. 
Guillaume also teaches wherein the predictive model includes a random forest model (Page 7 Para 4: “Various machine learning techniques can be used depending on the availability… For example the classification may be based on Support Vector Machine, Random Forest; Logistic Regression…”).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the machine learning method of Wang as modified by Abdulla and Bewick with random forest model of Guillaume to predict pipe breaks in advance to have appropriate pipe maintenance plan (Wang, Page 1214 Section B last para).

Regarding claim 3, Wang, Abdulla, Guillaume, and Bewick teach the method of claim 1. Wang also teaches wherein the predictive model includes a logistic regression (Page 1212 Section A: “Besides Rank Boost. B, four other models are chosen as candidate prediction methods. They are Cox’s proportional hazard model, Naive Bayes, Logistic Regression, and Artificial Neural Network”).

Regarding claim 4, Wang, Abdulla, Guillaume, and Bewick teach the method of claim 1. Wang also teaches wherein the predictive model includes a naive Bayes model (Page 1212 Section A: “Besides Rank Boost. B, four other models are chosen as candidate prediction methods. They are Cox’s proportional hazard model, Naive Bayes, Logistic Regression, and Artificial Neural Network”).

Regarding claim 5, Wang, Abdulla, Guillaume, and Bewick teach the method of claim 1. Abdulla also teaches wherein the first threshold value is automatically determined based on a statistical distribution of the set of leak predictions of the pipes of the second plurality of pipes (Abdulla, Section D: In Abdulla, Statistical Confidence Interval (CI) method is used to find lower and upper bound of the leaks predictions. The CI for True positive rate can be found using the same method. The lower bound in CI of true positive rate can be used as a threshold for true positive rate (first threshold value). These levels can be set automatically if using a statistical software to generate CI.).
Same motivation to combine the teachings of Wang, Abdulla, Guillaume, and Bewick as claim 1.

Regarding claim 6, Wang, Abdulla, Guillaume, and Bewick teach the method of claim 1. Abdulla also teaches wherein the second threshold value is automatically determined based on a statistical distribution of the set of leak predictions of the pipes of the second plurality of pipes from applying the predictive model (Abdulla, Section D: In Abdulla, Statistical Confidence Interval (CI) method is used to find lower and upper bound of the leaks predictions The CI for True negative rate can be found using the same method. The lower bound in CI of true negative rate can be used as a threshold for true negative rate (second threshold value). These levels can be set automatically if using a statistical software to generate CI.).
Same motivation to combine the teachings of Wang, Abdulla, Guillaume, and Bewick as claim 1.

Regarding claim 7, Wang, Abdulla, Guillaume, and Bewick teach the method of claim 1. Wang also teaches wherein the method further comprises: ordering the pipes of the third (Page 1209 para 3: “That is, we build a system that can rank pipes according to their break risks in the next year. Based on the output of this prediction system, water utilities can then arrange their preventive maintenance plan.” Prediction system for pipe breakage will tell which pipe has a high risk of break. This information can be used for pipe preventive maintenance or ordering new pipes.).

Regarding claim 8, Wang teaches a training dataset including first data items and known leaks associated with respective pipes of a first plurality of pipes, wherein the first data items include characteristics of the respective pipes (Table III: the table shows training data of pipes containing break/non-breaks. Table I: the table shows attributes (or characteristics) of pipes.) wherein the characteristics of the respective pipes include lengths of the first plurality of pipes, soil resistivity at the first plurality of pipes … (Table II shows length of pipes and soil are considered attributes in prediction system.)
access the training dataset (Table III: the table shows training data of pipes containing break/non-breaks.)
apply a supervised machine learning technique to generate a predictive model configured to determine a leak prediction of a pipe by training the predictive model based on the first data items associated with respective pipes of the first plurality of pipes (Page 1209 para 4: “Various aspects of how to build such a system are reported, including problem formulation, data cleaning, model construction, as well as evaluating the importance of every attribute according to the requirements of practical users. Satisfactory results are achieved by our prediction system. For example, with the prediction system trained on the available dataset at the end of 2010, the water utility would avoid 50% of pipe breaks in 2011 by examining only 6.98% of its pipes in advance.” Figure 1. Shows training the learning algorithm using training data. This is supervised learning because output (status of pipe) is also fed in the model as shown in figure 1.)
access a pipeline dataset including third data items associated with a third plurality of pipes (Page 1211 Section C: “At last, we partition the dataset into training and testing set by year for the recent 5 years (i.e., 2006-2011). For each year, the dataset consists of all pipes that are available by the end of that year. Besides, the three time-dependent attributes as well as the statuses of the pipes are extracted and appended to the corresponding training and testing sets accordingly”. Table III. Third datasets belongs to training datasets of pipes.) 
apply the predictive model to the pipeline dataset to determine leak predictions of respective pipes of the third plurality of pipes (Figure 3. The figure shows prediction model used on test data to predict status of pipes (breaks/no-breaks). Table III. Testing data in Table III is used in applying prediction model.).
Wang does not teach pressure rating of the first plurality of pipes; a validation dataset including second data items and known leaks associated with respective pipes of a second plurality of pipes, wherein the second data items include characteristics of the respective pipes; access the validation dataset; validate the predictive model by at least: determining a set of leak predictions of the pipes of the second plurality of pipes by applying the predictive model to the second data items; comparing the leak predictions of the pipes of the second plurality of pipes with known leaks of the pipes of the second plurality of pipes to determine an accuracy of 
Abdulla, however, teaches pressure rating of the first plurality of pipes (Section II Para 1: “Here each pressure value is compared against the previous pressure value, and when a decrease that exceeds certain threshold value is detected, leak is suspected.” Section IIIA Para 1: “Since ANN is built upon previously collected data, the first step is to build an experimental pipeline. The built pipeline is equipped with two pressure transmitters: measuring inlet pressure and outlet pressure.” Effect of Pressure is considered in detecting pipe leaks. Fig. 2 also shows effect of pressure on leak occurrence. In other words, pressure ratings, if provided by manufactures, can be used as a variable in leak detecting system.)
a validation dataset including second data items and known leaks associated with respective pipes of a second plurality of pipes, wherein the second data items include characteristics of the respective pipes (Section 3 para 3: “The fluid used for pipeline operation is compressed air due to availability, safety issues and low cost. The pipeline is then operated on six pressure settings and five flow settings as shown in figure (1). For every case (of pressure and flow), records are collected for three states; no leak, leak from the first valve, and leak from the second valve.” Page 329 Section B: “As the names imply; training data is used to train all networks, validation data is used to validate the trained networks and decide on the best structure, and testing data is used to test the performance of the best selected network.” Pipe related data (including the characteristics of pipes) is divided into three data types training, validation and testing.)
validate the predictive model by at least: determining a set of leak predictions of the pipes of the second plurality of pipes by applying the predictive model to the second data items (Page 329 last para: “As the names imply; training data is used to train all networks, validation data is used to validate the trained networks and decide on the best structure, and testing data is used to test the performance of the best selected network. All of the developed ANN's are three-layer networks, except for the GLM which does not possess a hidden layer. The inputs to the various architectures are taken to be the inlet pressure, Pin the outlet pressure, Pout, and the outlet flow, Qout. Also, the developed ANN's have two output nodes; the first represents leak status, and the second represents no leak status.” ANN (predictive model used in ANN) predicts the leaks/no leaks status of pipes on validation data to validate the trained model or network.)
comparing the leak predictions of the pipes of the second plurality of pipes with known leaks of the pipes of the second plurality of pipes to determine an accuracy of the leak predictions of the pipes of the second plurality of pipes; generating a confusion matrix based on the accuracy of the leak predictions of the pipes of the second plurality of pipes (Page 330 second para: “Error of a certain phase is defined in this work as the ratio between the records of false recognition to the size of whole data set of that phase. That is, training error is the ratio of miss-classified trained data to the size of the training data, and the same applies for validation error and testing error.” Figure 3. Figure 3 shows the validation error of pipe leaks of MLP model. In Abdulla, leak prediction from the model is compared with actual leaks by giving the error % (which in other words can be converted to accuracy %.)
generating a confusion matrix based on the accuracy of the leak predictions of the pipes of the second plurality of pipes (Figure 7. Figure shows the accuracy of the prediction model in confusion matrix. Page 331 para 2: “The first and second rows of the matrix in figure (7) represent true no leak and leak states respectively, whereas the first and second columns of it represent predicted no leak and leak states respectively. It can be seen that among all 18,311 states; 20 actual no leak states arc recognized as leak states; and 649 actual leak states are recognized as no leak states.”)
determining, based on the confusion matrix, a true positive rate, a false positive rate, a true negative rate, and a false negative rate associated with the accuracy of the leak predictions of the pipes of the second plurality of pipes (Figure 7. Figure shows the confusion matrix of the prediction of pipe leaks/no leaks. Page 331 para 2: “The first and second rows of the matrix in figure (7) represent true no leak and leak states respectively, whereas the first and second columns of it represent predicted no leak and leak states respectively. It can be seen that among all 18,311 states; 20 actual no leak states arc recognized as leak states; and 649 actual leak states are recognized as no leak states.” Confusion matrix contains True negative, False, negative, False positive, and True positive.).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the machine learning method of Wang with the accuracy measure of the models, confusion matrix of Abdulla to make the selection of the best model of (Abdulla, page 330 second last para, page 330 Section C).
Neither Wang nor Abdulla explicitly teach and elevation of the first plurality of pipes; a computing system comprising: one or more data stores storing; a computer processor; a computer readable storage medium storing program instructions configured for execution by the computer processor in order to cause the computer processor to
Guillaume, however, teaches and elevation of the first plurality of pipes (Page 5 Para 3-4: “The attributes of water distribution system notably comprises…the topology of network (i.e. elevation of the nodes, the properties of the pipes such as length, diameter, material, roughness, singularities, minor loss coefficients…” The attributes of water distribution system, which relates to topology of the network (for example elevation of the nodes) are called control variable are used in the analysis. Page 2-3 Summary of invention: The invention relates to detection of anomalies in the distribution system which includes pipe leak using machine learning method.).
a computing system comprising: one or more data stores storing: (Page 4 Para 5: “The invention also discloses a computer program product, stored on a non-transitory computer-readable medium, detecting anomalies in a water distribution system composed of a network of nodes, said computer program product comprising code instructions for executing one of the methods disclosed above.” Page 4 Para 4: “a computing device comprising a processor; communication links between sensors and the computing device; a storage media; wherein the computing device is configured for…”)
(Page 4 Para 5: “The invention also discloses a computer program product, stored on a non-transitory computer-readable medium, detecting anomalies in a water distribution system composed of a network of nodes, said computer program product comprising code instructions for executing one of the methods disclosed above.” Page 4 Para 4: “a computing device comprising a processor; communication links between sensors and the computing device; a storage media; wherein the computing device is configured for…”).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the machine learning method of Wang as modified by Abdulla with the node elevation data and computer system and data storage mechanism of Guillaume to predict pipe breaks in advance to have appropriate pipe maintenance plan (Wang, Page 1214 Section B last para).
Neither Wang nor Abdulla nor Guillaume teach determining that the true positive rate is above a first threshold value; determining that the true negative rate is above a second threshold value.
Bewick, however, teaches determining that the true positive rate is above a first threshold value (Page 508. It shows how CI can be used for true positive and true negative rate in which true positive rate (Sensitivity) and true negative rate (Specificity) falls above their respective CI lower bounds (Threshold values). The lower bound of CI of True positive rate can be used as a first Threshold value.)
(Page 508. It shows how CI can be used for true positive and true negative rate in which true positive rate (Sensitivity) and true negative rate (Specificity) falls above their respective CI lower bounds (Threshold values) The lower bound of CI of True negative rate can be used as a second Threshold value.).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the machine learning method of Wang as modified by Abdulla and Guillaume with the CI method of Bewick to find the threshold values of True positive and True negative rate to ensure how correctly model is predicting the output (Bewick, Page 508).

Regarding claim 9-15, they are substantially similar to claim 2-8, and are rejected in the same manner, the same art and reasoning applying.

Regarding claims 16-20, they are substantially similar to claims 2-6, and are rejected in the same manner, the same art, and reasoning applying.

Response to Arguments
Applicant filed amendments on 03/03/2021 to address 35 U.S.C. 103 rejections. In response to new amendments, 103 rejection section have also been reproduced in this Office Action. All claims remain rejected.

Applicant’s arguments filed on 03/03/2021 with respect to the 35 U.S.C. 103 rejections have been fully considered but they are not persuasive. Applicant’s arguments have been responded below.

Applicant’s Argument: 
Without acquiescing to the propriety of the rejection, claim 1 has been amended herein. As described above in the "Applicant Summary of lnterview with the Examiner" section above, the Examiner agreed that the current rejection of claim 1 would be withdrawn in light of the proposed amendments, which have been incorporated herein. Therefore, claim 1 is patentable over Wang, Abdulla, and Bewick. 
Independent claims 8 and 15 have been amended to include similar limitations to amended claim 1, and therefore are also patentable over Wang, Abdulla, and Bewick for similar reasons to claim 1. Dependent claims 3-7, 10-14, and 17-20 are also patentable for at least the reasons described above with respect to their independent base claims.

Examiner’s response:
During the interview, with respect to claim 1, examiner advised that first two elements of the amendment (length of pipe, and soil) can be taught by primary reference Wang. For the remaining two elements, examiner has to do further evaluations and probably will need to do a new search. Upon further evaluation, examiner finds that third element (which relates to “pressure”) can be taught by a secondary reference Abdulla. For the fourth element, examiner adds a new reference Guillaume et al. All amendments are addressed in 103 rejection section.
Same findings are true for claim 8 and 15.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
An inquiry concerning this communication or earlier communication from the examiner should be directed QAMAR IQBAL whose telephone number is 571-272-2563. The examiner can normally be reached on M-F 10-6pm (EST). 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/Q.I/ 
Examiner 
Art unit 2123
03/22/2021

/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123